Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Brenda Davis Ingram, Appellant                        Appeal from the 82nd District Court of
                                                       Robertson County, Texas (Tr. Ct. No. 15-03-
 No. 06-16-00066-CR        v.                          20050-CR).        Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Brenda Davis Ingram, pay all costs of this appeal.


                                                      RENDERED MAY 4, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk